Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2014

                                   No. 04-14-00092-CV

                 IN THE INTEREST OF A.E., JR., ET AL., CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00722
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The District Clerk's notification of late record is hereby GRANTED. The record is due
February 28, 2014.




                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court